Citation Nr: 0533421	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include under the provisions of 38 
C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO denied entitlement to a permanent and total 
disability rating for pension purposes, to include pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(2).  The veteran 
filed a notice of disagreement (NOD) later that month.  A 
statement of the case (SOC) was issued in January 2003, and 
the veteran filed a substantive appeal in February 2003.  

In April 2003, the veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of 
that hearing is associated with the claims file.

In March 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ), and 
a transcript of the hearing is of record. During the hearing, 
the veteran submitted, along with a waiver of RO 
jurisdiction, a treatment record from a state government 
agency dated that same month, which listed his current 
medication profile.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2004).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The veteran is not a patient in a nursing home for long-
term care due to disability, or determined to be disabled for 
Social Security Administration (SSA) purposes, and he does 
not have permanent loss of both hands or both feet, or of one 
hand and one foot, or loss of sight in both eyes, and is not 
permanently helpless or permanently bedridden.

3.	The veteran's disabilities-to include a left clavicle 
fracture, right acromioclavicular joint inflammation, right 
elbow problems (including ulnar nerve impingement), tinea 
corporis and tinea pedis, and a possible psychiatric disorder 
as a reaction to various psychosocial stressors-produce no 
more than slight-to-moderate overall functional impairment. 

4.	The veteran has worked for the past 4 years on a part-time 
basis in various job positions with a state veteran's agency.

5.	 The veteran's disabilities for VA pension purposes are 
not of sufficient severity to preclude him from maintaining 
substantially gainful employment, consistent with his age, 
educational background, and occupational experience.

6.	This case does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards for rating the 
severity of the veteran's disabilities for VA pension 
purposes.


CONCLUSIONS OF LAW

1.	The criteria for a permanent and total disability rating 
for VA pension purposes are not met.  38 U.S.C.A. §§ 1155, 
1502, 1521, 5107 (West 2002); 38 C.F.R.       §§ 3.342, 
4.15, 4.17, 4.40, 4.45, 4.71a, 4.118, 4.130, Diagnostic 
Codes 5201, 5203, 5206, 5207, 5208, 5209, and 9440 (2005), 
and 7806 (as in effect before and since August 30, 2002). 

2.	The criteria for referral of the claim to the Director of 
VA's Compensation and Pension Service for assignment of a 
total disability rating for VA pension purposes on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(2) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the January 2003 SOC, the June 2003 and September 
2004 supplemental SOCs (SSOCs), and the RO's letter of August 
2001, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  Pursuant to the 
aforementioned documents, the veteran has also been afforded 
the opportunity to present evidence and argument in support 
of his claim.  In its August 2001 letter, the RO requested 
that the veteran provide authorization to enable it to obtain 
any outstanding private medical records, and information to 
enable it to obtain any VA treatment records, employment 
records, or records from other Federal agencies, as well as 
requested that the veteran submit any additional evidence in 
his possession.  Through this letter, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and           38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.   In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the RO issued the January 2003 SOC 
explaining what was needed to substantiate the claim within 
one-year of the veteran's January 2002 NOD of the rating 
decision on appeal (also dated in January 2002), and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letter of August 2001; neither in 
response to that letter, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO of 
the existence of any evidence that has not already been 
obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from medical facilities associated with the VA Connecticut 
Healthcare System, including the West Haven VA Medical Center 
(VAMC) and the Waterbury Outpatient Clinic, dated from 
February 2001 to August 2001.  

The RO has also attempted to obtain any outstanding records 
pertaining to disability benefits from the Social Security 
Administration.  However, in a May 2004 letter, SSA indicated 
that the veteran's June 2003 application to the agency for 
disability benefits had been denied, and that there were no 
available medical records on file with regard to this 
application.   

Further, the veteran has submitted in support of his claim, 
records pertaining to treatment from medical providers 
affiliated with the Connecticut Department of Veterans 
Affairs, dated from August 2001 to January 2002, and March 
2005 (the most recent of which noted the veteran's current 
medication profile); treatment reports from the Dempsey 
Hospital, dated from June 2002 to October 2002; treatment 
reports from the University of Connecticut Medical Group, 
dated from July 2002 to August 2002; and a personal statement 
dated August 2001.  The veteran has also been afforded the 
opportunity to provide testimony during an RO and Board 
hearing, transcripts of which are of record.

 Significantly, neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence-in addition to that noted 
above-that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 


II.	Background

In his August 2001 statement, the veteran indicated that he 
had been unemployed for the past 14 years.  He reported 
having been depressed at various times since the early 1980s.  
He also referred to medical problems involving defective 
vision in both eyes, and pain in his right shoulder and right 
hand.  

Treatment records from the VA Connecticut Healthcare System, 
dated from February 2001 to August 2001, include a March 2001 
mental health treatment report reflecting the veteran's 
complaints of headaches, vision problems, including 
farsightedness, and depression related to the loss of his 
home and other psychosocial stressors.  A March 2001 report 
of a psychiatric evaluation notes that the veteran was 
somewhat depressed and appeared to have a restricted affect, 
although his thought process was logical and goal directed, 
he denied suicidal or homicidal ideation, and his judgment 
and insight were grossly intact.  The treating psychiatrist 
assessed difficulty in adjustment to major life changes and 
events, following the loss of a home, unemployment, and other 
psychosocial stressors.  A report of another psychiatric 
evaluation conducted later that month, notes that the veteran 
denied any depression, crying spells, suicidal thoughts, 
prior mood swings, psychiatric hospitalization, or psychotic 
episodes.  The psychiatrist also noted an impression of a 
homeless man experiencing housing and employment problems, 
and categorized the veteran's condition as a "phase of 
life" problem; a Global Assessment of Functioning (GAF) 
score of 60 was assigned.  

Thereafter, starting in April 2001, the veteran began to 
undergo counseling and vocational training on a weekly basis 
from VA psychiatrists and other mental health providers, 
under a rehabilitation program intended to provide assistance 
in the areas of employment and housing.  A May 2001 treatment 
notation from a nurse practitioner affiliated with the VA 
Connecticut Healthcare System, reflects that on physical 
examination, the veteran had some flaking of the scalp and 
nasal folds, a circular area of a skin disturbance under the 
center of the chin, and tinia of the feet that included 
onychomycosis of the nails.  He also had a single external 
hemorrhoid with slight inflammation.  The treating VA nurse 
assessed tinia related problems, with dry skin.  In August 
2001, the veteran was discharged from the VA treatment 
program involving weekly counseling sessions.        

In its January 2002 rating decision, the RO denied the 
veteran's claim for a permanent and total disability rating 
for pension purposes.  The RO noted at this time that the 
veteran appeared to have a series of current medical 
conditions, though each only to a noncompensable degree:  
stiffness in the elbows, changes in vision, external 
hemorrhoid, tinea pedis, tinea corporis of the chin, and 
headaches.  

Treatment records from medical providers affiliated with the 
Connecticut Department of Veterans Affairs, dated from August 
2001 to January 2002, and dated in March 2005, includes an 
August 2001 physician's report that notes an impression of 
right elbow tendonitis.  A September 2001 treatment report 
reflects that the veteran had mild tenderness over the right 
acromioclavicular joint, and marked tenderness at the right 
elbow over the olecranon and ulnar groove.  Tinnel's was 
positive at the right elbow, but not at the wrist.  There was 
a mild decrease in grip strength.  There were no 
abnormalities noted with respect to the left upper extremity.  
The physician treating the veteran noted an impression of 
right acromioclavicular joint inflammation, right olecranon 
bursitis, and right ulnar nerve impingement.  An October 2001 
notation reflects continued mild tenderness over the right 
acromioclavicular joint.  A November 2001 report from another 
physician, notes the veteran had some degree of right hand 
intrinsic weakness and wasting, right elbow discomfort, and 
right shoulder joint tenderness.  Range of motion testing in 
the right shoulder revealed flexion to 135 degrees, abduction 
to 90 degrees, external rotation to 80 degrees, and internal 
rotation to 90 degrees.  An impression was noted of some 
improvement in right acromioclavicular inflammation and 
olecranon bursitis; pain in the area of the ulnar nerve, 
superficially at the right elbow; myofascial pain; and 
limitation of motion in the right shoulder.    

Records from the Dempsey Hospital consist of a June 2002 
report of an x-ray of the left shoulder, that reflects an 
impression of a fracture of the lateral left clavicle, 
position unchanged, without significant healing.  A 
subsequent x-ray report dated in October 2002 notes that 
initially in May 2002, following the veteran's left shoulder 
injury, that the fracture was acute.  However, the fracture 
appeared to have healed in the interim, although an exact 
evaluation was difficult at that time.

Records from the University of Connecticut Medical Group, 
consist of a July 2002 physician's report that notes the 
veteran's history of a left distal clavicle fracture in May 
of that year while playing softball.  The veteran complained 
of minimal pain, and he denied any parasthesias.  On physical 
examination, there was some deformity of the veteran's distal 
clavicle.  There was mild tenderness around the fracture 
site.  The veteran had good range of motion of his shoulder, 
elbow abduction, and forward flexion of his shoulder.  There 
was no crepitus of the fracture site with range of motion.  
An x-ray of the clavicle showed some new bone formation on 
the fracture site.  It was also noted that the veteran was 
right-hand dominant.  The orthopedist treating the veteran 
assessed a grade III left distal clavicle fracture, and 
observed that there appeared to have been some healing of the 
fracture.  An August 2002 follow-up report notes that on 
physical examination, the veteran had a visible deformity and 
mild tenderness at the site of his left distal clavicle 
fracture.  On range of motion testing, abduction was limited 
to 90 degrees, forward flexion was limited to 90 degrees.  
Internal rotation was limited to approximately the L2 level, 
and lateral rotation was unrestricted.  X-rays revealed 
minimal follow-up healing all though the distal third of the 
left clavicle.  The treating physician noted an assessment of 
a grade B left distal clavicle fracture.   

During the April 2003 RO hearing, the veteran testified that 
he experienced pain in his left shoulder on a daily basis, 
and he estimated that he could not raise his left arm more 
than about 150 or 160 degrees.  The veteran stated that he 
continued to undergo therapy on a daily basis for physical 
limitations affecting the left arm, and in particular the 
area surrounding his fractured left clavicle.  

A May 2004 letter from the SSA reflects that the veteran had 
applied for disability benefits for that agency, and that his 
application for benefits had been denied.
   
During the March 2005 Board hearing, the veteran testified 
that he had suffered from numerous health conditions in 
recent years, including wrist injuries, right knee pain, and 
a fractured left clavicle.  He indicated that his overall 
condition may have been related to arthritis.  The veteran 
complained of pain and discomfort in his right knee, which 
included difficulty traversing stairs.  He stated that he had 
undergone a knee x-ray, but that following the x-ray there 
was nothing that his treating physician could find regarding 
any possible knee pathology.  He also indicated that his 
problems related to joint pain had worsened in 2002, when he 
broke his left clavicle.  With respect to his prior 
employment status, the veteran related that he had previously 
worked in the restaurant industry for many years, but that he 
had not been involved in such work for over 10 years.  He 
further stated that he was then working on a part-time basis 
for approximately 20 hours per week in a job with a state 
veteran's agency, as an assistant wing monitor at a 
residential facility for veterans, where he provided 
assistance to the residents such as delivery of meals.  He 
noted that he had been working part-time at this agency in 
some capacity for approximately 4 years.          

III.	Analysis

Under provisions of 38 U.S.C.A. § 1521, a disability pension 
is payable to a veteran who served for 90 days or more 
during a period of war and who is permanently or totally 
disabled due to nonservice-connected disabilities not the 
result of his or her own willful misconduct.  38 U.S.C.A. § 
1521(a).  Permanent and total disability will be held to 
exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  38 C.F.R. §§ 3.340(b), 
4.15.  Pension cases must be adjudicated applying both 
"objective" and "subjective standards."  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992).

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight 
of both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. § 4.15.

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a 
veteran to be permanently and totally disabled if he is a 
patient in a nursing home for long-term care due to 
disability, or determined to be disabled for Social Security 
Administration purposes.  Pub. L. No. 107-103, Section 
206(a), 115 Stat. 990 (Dec. 27, 2001).

Otherwise, a finding of permanent and total disability based 
solely on "objective" criteria requires rating each 
disability under the appropriate diagnostic code of the VA's 
Schedule for Rating Disabilities, to determine whether the 
veteran has a combined 100 percent schedular evaluation for 
pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 
390 (1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well 
as for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R.              § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R.          § 4.17.  However, if there 
is only one such disability, it must be ratable at 60 
percent or more; if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  A veteran who is 
considered permanently and totally disabled under these 
criteria is then awarded a 100 percent schedular evaluation 
for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extra-schedular basis, if the 
veteran is unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.16(b).

Initially case, the Board notes, initially, that the veteran 
is not a patient in a nursing home for long-term care due to 
disability, or determined to be disabled for SSA purposes.  
He does not have permanent loss of both hands, or of both 
feet, or of one hand and one foot, or loss of sight in both 
eyes, and is not permanently helpless or permanently 
bedridden.  Moreover, service connection has not been 
established for any disability.  

The Board will also consider those nonservice-connected 
disabilities the veteran has identified in relation to the 
current claim, which are also reflected in the VA and 
private medical evidence of record, with regard to the 
appropriate schedular evaluation for each such disability.  
These current disabilities include a left clavicle fracture, 
right acromioclavicular joint inflammation, right elbow 
problems (including ulnar nerve impingement), tinea corporis 
and tinea pedis, and a psychiatric disorder.   

The Board points out that while the veteran has also 
complained of problems involving headaches, poor vision, 
wrist injuries, and right knee pain, there is no medical 
evidence demonstrating that the veteran actually suffers 
from any of these disabilities.  A VA mental health 
treatment note reflects the veteran's report of headaches 
and limited vision, and the veteran has referred to having 
some wrist pain and right knee pain; however, as indicated 
above, there are no diagnoses or any other objective medical 
findings regarding these claimed conditions.  In particular, 
with respect to the veteran's claimed right knee pain, the 
veteran has specifically indicated during the Board hearing 
that his treating physician was unable to make any diagnosis 
pertaining to the right knee based on x-rays of this area.  
Moreover, even assuming the veteran actually had any of 
these claimed conditions, in the absence of any noted signs 
or symptoms, there is no competent evidence upon which to 
evaluate the severity of these conditions.  The veteran has 
also not identified any outstanding treatment reports that 
might otherwise provide evidence of these claimed 
conditions.  Thus, the Board will limit its consideration of 
the veteran's present nonservice-connected disabilities to 
the above-noted health conditions reflected in the medical 
evidence of record. 
1.	Right and Left Shoulders

With regard to the veteran's left clavicle fracture and right 
acromioclavicular joint inflammation, the Board notes that 
for disabilities affecting the shoulder and arm, limitation 
of motion of the arm is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under that code, a 20 percent rating 
is warranted for limitation of motion of the arm (major or 
minor) when motion is possible only to shoulder level.  A 30 
percent rating is warranted if the major arm can be raised to 
only the midway between the side and shoulder level.  A 40 
percent rating is warranted when motion of the major arm is 
possible to only 25 degrees from the side.

Also, Diagnostic Code 5203 provides that a malunion of the 
clavicle or scapula warrants a 10 percent rating.  A nonunion 
of the clavicle or scapula, without loose movement, warrants 
a 10 percent rating, or with loose movement, warrants a 20 
percent rating.  A dislocation of the clavicle or scapula 
warrants a 20 percent rating. The criteria does not change 
based upon whether the major or minor clavicle or scapula is 
affected.  

When evaluating musculoskeletal disabilities when evaluating 
musculoskeletal disabilities rated on the basis of limitation 
of motion, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

As pertaining to the veteran's right shoulder, the medical 
evidence does not reflect any nonunion or malunion of the 
clavicle or scapula.  In September 2001, an orthopedist 
treating the veteran noted mild tenderness over the right 
acromioclavicular joint.  On subsequent treatment in November 
2001, range of motion testing of the right shoulder revealed 
flexion to 135 degrees, abduction to 90 degrees, external 
rotation to 80 degrees, and internal rotation to 90 degrees.  
An impression was noted of acromioclavicular joint 
inflammation, improved.  Considering the evidence in light of 
the above rating criteria, the Board finds that a compensable 
evaluation for the veteran's right shoulder disability is not 
warranted. 
Regarding the veteran's left clavicle fracture, the competent 
evidence also does not reflect any nonunion or malunion of 
the clavicle or scapula.  However, on orthopedic evaluation 
in August 2002, range of motion testing in the left arm (the 
veteran's minor upper extremity) revealed abduction limited 
to 90 degrees, and forward flexion limited to 90 degrees.  
These findings were obtained within only a few months of the 
veteran's left clavicle fracture, and an October 2002 x-ray 
report suggests that the veteran's injury by that time may 
have already healed significantly.  The Board nonetheless 
finds that the evidence overall supports the assignment of a 
20 percent evaluation, under Diagnostic Code 5201, for 
limitation of motion associated with the left clavicle 
fracture.  

2.	Right Elbow and Ulnar Nerve Impairment

In considering the veteran's right elbow olecranon bursitis, 
the Board notes that under 38 C.F.R. § 4.71a, Diagnostic 
Code 5206 (for limitation of flexion of the forearm), a 0 
percent evaluation is warranted for flexion limited to 110 
degrees.  A 10 percent evaluation is warranted for flexion 
limited to 100 degrees.  A 20 percent evaluation is assigned 
for flexion limited to 90 degrees.

Diagnostic Code 5207, pertaining to limitation of extension 
of the forearm, provides for a 10 percent evaluation for 
extension limited to either 45 or 60 degrees.  A 20 percent 
evaluation is warranted for extension limited to 75 degrees.

Under Diagnostic Code 5208, a 20 percent evaluation is 
warranted when flexion is limited to 100 degrees and 
extension is limited to 45 degrees.
 
Under Diagnostic Code 5209, a 20 percent rating is warranted 
where there is other impairment of the elbow such as joint 
fracture with marked cubitus varus or cubitus valgus 
deformity with united fracture of the head of the radius in 
either the minor or major forearm.  When there is other 
impairment of flail joint a 60 percent rating is warranted 
for the major extremity and a 50 percent rating is warranted 
for the minor extremity.  

In the instant case, there is no competent evidence that the 
veteran's right olecranon bursitis is characterized to any 
degree by limitation of motion of the forearm, or for that 
matter, of any other impairment of the elbow such as joint 
fracture, or impairment of the flail joint.  As such, a 
compensable rating is not warranted for this condition.

Additionally, while physicians treating the veteran in 
September 2001, and in November 2001, each respectively noted 
some right ulnar nerve impairment, there was no indication of 
any specific symptomatology in relation to this condition, 
including of any limitation of motion affecting the forearm.  
Hence, there is also no basis for assignment of a compensable 
evaluation for right ulnar nerve impairment.   
 
3.	Tinea Corporis and Tinea Pedis

The Board will consider the veteran's tinea corporis and 
tinea pedis disabilities as analogous to dermatitis or 
eczema, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 
(as in effect prior to and since August 30, 2002).  

Under the version of Diagnostic Code 7806 applicable prior 
to August 30, 2002, a noncompensable rating is warranted for 
eczema for slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is warranted when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area.  A 30 percent rating is warranted 
when there is eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.

The criteria that became effective on August 30, 2002, 
provide for a zero percent rating for dermatitis or eczema, 
affecting less than five percent of the entire body or less 
than five percent of exposed areas affected, and; no more 
than topical therapy is required during a period of twelve 
months.  A 10 percent rating is assigned where at least five 
percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of less than six 
weeks during the twelve month period.  A 30 percent rating 
is assigned where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of six weeks or more, 
but not constantly, during a twelve month period.  The 
highest rating of 60 percent is assigned when more than 40 
percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.

The pertinent medical evidence consists of a May 2001 VA 
nurse practitioner's report, that notes that the veteran had 
some flaking of the scalp and nasal folds, a circular area of 
a skin disturbance under the chin that appeared to be tinea 
corporis, and tinia of the feet that included onychomycosis 
of the nails.  Based on a review of the evidence (since the 
date of the veteran's August 2001 claim for nonservice-
connected pension benefits), the Board finds that there is no 
support for a compensable rating for the veteran's tinea 
corporis, or tinea pedis, under either the former or revised 
criteria. 



4.	Psychiatric Disorder

The Board notes that the competent evidence does not 
definitively establish a diagnosis of any specific 
psychiatric disability.  The March 2001 VA psychiatrists 
treating the veteran each assessed difficulty with adjustment 
to unemployment, loss of a home, and other psychosocial 
stressors, but did not note any particular psychiatric 
disorder; records of the veteran's subsequent psychiatric 
treatment through a VA vocational rehabilitation program also 
does not reveal any confirmed diagnosis.  Nonetheless, even 
assuming the presence of psychiatric disorder, based on the 
above-noted psychiatrists' assessments indicating a possible 
adjustment disorder, the Board points out that there is no 
evidence of any symptomatology that would support a 
compensable evaluation for a psychiatric disorder.    

Under Diagnostic Code 9440, for chronic adjustment disorder 
(rated according to the General Rating formula for evaluating 
psychiatric impairment other than eating disorders), a 0 
percent (noncompensable) rating is assigned when a mental 
condition has been formally diagnosed, but the symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

A 10 percent rating (the minimum compensable rating) is 
assigned when there is occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by medication.  

The pertinent medical evidence does not support assignment of 
a minimum 10 percent rating under the above criteria.  The 
first March 2001 psychiatric evaluation report of record 
notes that the veteran appeared somewhat depressed and to 
have a restricted affect; the veteran's thought process 
remained logical and goal directed, he denied suicidal or 
homicidal ideation, and judgment and insight were grossly 
intact.  On psychiatric evaluation again later that month, 
however, the veteran denied any depression, as well as any 
crying spells, suicidal thoughts, prior mood swings, 
psychiatric hospitalization, or psychotic episodes.  
Thereafter, the records dated up until August 2001, from the 
veteran's monitoring by VA psychiatrists in connection with a 
vocational rehabilitation program, do not note any 
psychiatric symptoms or complaints of mental health problems, 
and are limited to a discussion of vocational training and 
housing assistance for the veteran.  No additional symptoms 
or treatment for a psychiatric condition are noted in any of 
remaining medical records from private treatment providers.  
There is also no record that the veteran has been prescribed 
any medications to treat psychiatric symptoms.  Given that 
the evidence overall reflects no clear symptoms of 
psychiatric impairment, or use of continuous medication to 
control any symptomatology, the evidence does not support 
assignment of a compensable rating for a psychiatric 
disorder.   

5.	Combined Rating 

The Board's consideration of each of the veteran's current 
disabilities, as noted above, indicates a combined schedular 
evaluation of 20 percent, which fails to satisfy the 
requirements under the objective standard for a total rating 
for pension purposes, of a combined 100 percent schedular 
evaluation.

A.	Subjective Standard

As indicated above, a veteran may also establish permanent 
and total disability for pension purposes under the 
"subjective standard" by proving he or she has a lifetime 
impairment precluding him or her from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17. If there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

However, the veteran's overall 20 percent evaluation clearly 
does not meet the above disability rating requirements under 
the subjective standard, and as a result, there is no need 
for consideration of whether the veteran has a lifetime 
impairment precluding him from obtaining substantially 
gainful employment.  Thus, the remaining question before the 
Board is whether a permanent and total disability rating is 
warranted pursuant to the provisions of 38 C.F.R. § 
3.321(b)(2).    

The record reflects that the veteran has work-related skills 
and an employment history as a restaurant chef, although he 
has not worked in this capacity, or in any other full-time 
employment for over 10 years.  However, over the past four 
years the veteran has been steadily employed on a part-time 
basis with a state veteran's service agency.  His most recent 
position with this agency has been as an assistant wing 
monitor helping with the administration of a residential 
facility for veterans, and he has worked about 20 hours per 
week in this job.  There is no indication that the veteran's 
age, occupational background, or current physical 
disabilities prevent him from continued employment on a part-
time or full-time basis.  Additionally, while the veteran has 
been shown to have some pain and limitation of motion 
affecting the area of the upper extremities, there is also no 
basis to suggest that the veteran is incapable of employment 
that involves less strenuous physical demands.  The veteran's 
disabilities have similarly not been shown to require 
frequent periods of hospitalization, or to have otherwise 
rendered impractical the application of the regular schedular 
standards, such that referral for consideration of an extra-
schedular evaluation would be warranted.    

B.	Conclusion

As the criteria for a permanent and total disability rating 
have not been met, there is no basis for awarding VA pension 
benefits, and the veteran's claim must be denied. In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See              
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).




ORDER

A permanent and total disability evaluation for VA pension 
purposes, to include under the provisions of 38 C.F.R. § 
3.321(b)(2), is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


